PER CURIAM:
Before the court is Ricky A. Carter’s appeal of the district court’s text order denying his motion to compel performance of a cooperation agreement Carter alleged he had with the Government.
We cannot discern from the record the basis for the district court’s order. Accordingly, we vacate the district court’s order and remand this case for further proceedings. On remand, the district court should first consider whether it has jurisdiction to consider Carter’s motion. If the district court finds it has jurisdiction, the court should then instruct the Government to respond to Carter’s motion and proceed accordingly. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.